Citation Nr: 0005314	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

7. Entitlement to a compensable increased evaluation for pain 
and tenderness status post dental extraction.  

8.  Entitlement to a total rating based on unemployability 
due to service connected disability.  

9.  Whether the appeal of a November 1993 rating decision 
which denied entitlement to an increased rating for post-
traumatic stress disorder was timely perfected.  

10.  Whether the appeal of a November 1993 rating decision 
which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was timely perfected.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970 and from March 1974 to February 1977.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran has presented evidence of in-service injuries 
to the neck, back and left shoulder.  The claims folder 
includes current diagnoses of neck, back and left shoulder 
disabilities.  Competent medical evidence has been presented 
which tends to suggest a nexus between the current 
disabilities and service.  

2.  The veteran has not presented competent medical evidence 
of a nexus between any current hearing loss or tinnitus and 
service.  

3.  The veteran's post-traumatic stress disorder is of such 
severity as to preclude substantially gainful employment.

4.  The residuals of an in-service dental extraction have not 
resulted in any current impairment; any current sensory 
deficits are unrelated to the in-service dental extraction.

5.  In November 1983 the RO denied the veteran's claims for 
an increased rating for post-traumatic stress disorder and a 
total rating based on unemployability; the veteran was 
notified of the denial and of his appellate rights in a 
December 1993 letter.

6.  The veteran submitted a timely notice of disagreement as 
to the November 1993 RO decision, and the RO mailed a 
statement of the case to the veteran in March 1995.

7.  The veteran's substantive appeal was received in July 
1995, more than 60 days after the issuance of the statement 
of the case and more than one year following the mailing of 
the notice of the November 1993 denial.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
service connection for back, neck and left shoulder 
disabilities.  38 U.S.C.A. § 5107 (1999).  

2.  The veteran has not presented evidence of well-grounded 
claims for service connection for bilateral defective hearing 
and tinnitus.  38 U.S.C.A. § 5107 (1999).  

3.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

4.  The criteria for a compensable rating for pain and 
tenderness, status post dental extraction, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8305 (1999).  

5.  The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disability is moot.  38 C.F.R. § 4.16 (1999); VAOPGCPREC 6-
99.

6.  A substantive appeal was not timely filed as to the 
November 1983 RO decision, which denied an increased rating 
for post-traumatic stress disorder and a total rating based 
on individual unemployability.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

As to an initial claim, under 38 U.S.C. § 5107(a), a VA 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
service-connection claim is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Alternatively, the second and third Caluza 
elements can also be satisfied under 38 C.F.R. § 3.303(b) by 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  In the case of a disease only, service 
connection also may be established under § 3.303(b) by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  See 
Savage, supra.  The determination of whether a claim is well 
grounded is a matter subject to de novo review by this Court.  
See Robinette, 8 Vet. App. at 74. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  Where the 
determinative issue involves either medical etiology (such as 
with respect to a nexus between a current condition and an 
in-service disease or injury) or a medical diagnosis (such as 
with respect to a current disability), competent medical 
evidence is generally required to fulfill the well-grounded-
claim requirement of section 5107(a) that the claim be 
"possible" or "plausible".  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see Caluza, supra.  Where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself (such as in the recounting of symptoms or, 
in certain circumstances, attesting to in-service incurrence 
or aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

In general, service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss and arthritis, when they are manifested to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Back, Neck and Left Shoulder Disabilities

Factual Background.  The claims folder does not include the 
veteran's service medical records from his first period of 
military service.  

The veteran's service entrance examination from his second 
period of service, beginning in March 1974, does not include 
any notations of disabilities of the spine, upper extremities 
or other musculoskeletal system.  

Beginning in August 1974 service medical records include 
requests for treatment of back pain.  The veteran gave a 
history of a back injury in a January or July 1968 car 
accident.  This occurred prior to his entrance into service 
in December 1968.  He also indicated that he had injured his 
back parachuting in Vietnam.  He had had pain on and off 
since the parachute jump.  X-rays revealed an irregularity of 
the end plate of T3 and partial collapse of T9 most likely 
secondary to old trauma.  The veteran was referred for 
physical therapy.  In February 1976 the veteran again 
reported a history of mid and low back pain.  The veteran 
reported doing some heavy lifting at home two days 
previously.  The impression was muscle strain.  

September 1974 X-rays of the cervical spine revealed mild 
torticollis, left.  In September 1976 the veteran reported 
neck pain with some left arm pain.  An orthopedic 
consultation in October 1976 noted a history of recurrent 
numbness in the left upper extremity in the distribution of 
C6.  After examining the veteran the impression was cervical 
spondylosis.  

September 1974 service medical records also include treatment 
for left shoulder pain.  The veteran complained of numbness 
in the first and second fingers of the left hand.  X-rays 
revealed an old injury (estimated 2-4 years) to epiphysis, 
tip of acromion, which had resulted in non-union and early 
post traumatic degenerative changes.  In the discussion the 
examiner stated that he did not know if the abnormality in 
the left shoulder X-rays explained the pain or what if any 
relation it had to a jump from a helicopter in 1968.  

September 1976 records again noted tenderness from the left 
trapezius to the shoulder.  The assessment was muscle spasm.  

On service separation examination in January 1977 the upper 
extremities, spine and other musculoskeletal system were 
noted to be normal.  On his Report of Medical History the 
veteran checked a history of painful joints, arthritis, bone 
and joint deformity and recurrent back pain.  

VA records dated in February 1992 reflect diagnoses of 
cervical spine degenerative joint disease with possibility of 
discogenic disease and lower thoracic pain syndrome.  The 
physician indicated that he was not certain if these 
conditions were secondary to a 1969 injury in Vietnam.

Reports of VA examinations in December 1993 included the 
veteran's account of an injury in 1969 when he jumped out of 
a helicopter because of an emergency when it was perhaps 20 
or so feet from the ground.  The veteran stated that he hit 
the ground in a forward position with a pack on his back and 
probably flexed acutely forward, with his face striking the 
dirt.  He stated that from that day on, essentially, he had 
had pain in his back and the region of mid-back which was 
estimated to be in the area of T12-L1.  He reported that the 
neck and shoulder injury occurred in approximately 1974 when 
a heavy piece of furniture struck him in the left shoulder, 
knocking him over.  He related that shortly following this 
injury, he developed mottling in the radial portion of his 
hand and numbness of his thumb, index and long fingers.  The 
examiner provided the following diagnoses:  (1) History of 
left shoulder injury, remote, with numbness of fingers of 
undetermined mechanism, residual weakness of extremity and 
observed fasciculation of undetermined etiology; (2) Injury 
to neck (concomitant to that of shoulder) with degree of 
mobility restriction; and (3) Back injury, remote, apparently 
resulting in compression fracture of T11 with continuing 
symptoms of uncertain mechanism, but probably related to the 
original injury.  

Analysis.  The threshold question to be addressed in this 
case is whether the appellant has presented well-grounded 
claims for service connection for back, neck and left 
shoulder disabilities.  In Arms v. West, 12 Vet. App. 188, 
195 (1999), the Court noted that generally only the evidence 
in support of the claim is to be considered and generally a 
presumption of credibility attaches to that evidence in order 
to decide whether or not any claimant has sustained the 
burden of submitting a well grounded claim.  

It is important to note the Court's holding in Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995); that in order for a claim 
"to be well grounded [it] need not be supported by evidence 
sufficient for the claim to be granted.  Rather, the law 
establishes only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (holding medical evidence as to 
nexus to service expressed as "possible" suffices for that 
aspect of a well-grounded claim); Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996) (citing Lathan v. Brown, 7 Vet. App. 
359, 366 (1995) (illustrating that medical opinions need not 
'be expressed in terms of certainty in order to serve as the 
basis for a well-grounded claim")).  

For the above reasons the Board limited its recitation of the 
evidence to the items of positive evidence of an injury in 
service, current disability and a nexus between service and 
the current disability.  In this case the service medical 
records include treatment for the claimed disabilities.  
Current medical records include diagnosis of neck, back and 
left shoulder disabilities.  In their diagnoses physicians 
have related those disabilities to injuries in service or old 
trauma.  Based on the evidence currently in the claims folder 
the Board has found the veteran's claims for service 
connection for back, neck and left shoulder disabilities to 
be well grounded.  

The Board has the duty to assist the veteran in developing 
claims that are well grounded.  In reviewing the claims 
folder, the Board determined that additional assistance was 
needed to develop the veteran's claim.  For that reason the 
Board will not proceed to consider the claims on the merits.  
The additional development needed is addressed in the remand 
portion of this decision.  

Service Connection for Bilateral Defective Hearing and 
Tinnitus

Factual Background.  The claims folder does not include any 
medical records from the veteran's first period of service.  

Service entrance examination in March 1974 revealed that the 
ears were normal.  On the audiological evaluation in March 
1974, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
0
5
LEFT
5
5
5
5

On his March 1974 Report of Medical History the veteran 
denied a history of hearing loss.  

On a September 1974 Cornell Medical Index, Health 
Questionnaire the veteran denied having constant noises in 
his ears.  

On service separation examination in January 1977 the 
veteran's ears were again noted to be normal.  On the 
evaluation in January 1977, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
20
LEFT
5
5
5
5
10

On his Report of Medical History in January 1977 the veteran 
checked that he did not know if he had a history of hearing 
loss.  

A VA examination was conducted in March 1978.  Examination of 
the ears revealed that the canals were clear and the 
membranes were intact.  The examiner specifically checked 
that a hearing loss was not noted.  

In October 1994 the veteran filed a claim for service 
connection for hearing loss and tinnitus.  He asserted that 
he was continuously on helicopters in service.  When they 
landed the gunners opened fire to cover for insertion.  He 
also fired a howitzer.  He was within 250 yards of an air 
strike.  

A VA audiological evaluation was performed in February 1993.  
It was noted that the veteran had right ear hearing within 
normal limits through 2000 Hertz with moderate sensorineural 
loss at 3000 Hertz, mild at 4000 to 6000.  He had excellent 
speech discrimination.  Hearing in the left ear was within 
normal limits across the frequency range except for mild 
sensorineural loss at 4000 Hertz.  He had excellent speech 
discrimination.  A consult was requested.  It was noted on 
the consultation sheet that the veteran complained of severe 
tinnitus which was overwhelming at times.  

Analysis.  The veteran has not presented competent evidence 
of a medical nexus between any incident in service and any 
current hearing loss or tinnitus.  In McManaway v. West, 
13 Vet. App. 60 (1999), the Court held that a well grounded 
claim for service connection for hearing loss required clear 
evidence of in-service incurrence, or evidence suggesting a 
nexus between the presumed noise exposure in service and the 
veteran's hearing loss.  

In the absence of competent medical evidence of a nexus 
between the noise exposure in service and any current hearing 
loss or tinnitus the veteran's claim is not well grounded.  
The assertions of the veteran that he has hearing loss and 
tinnitus related to noise exposure in service are not 
considered competent evidence.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran's claims for service connection for hearing loss 
and tinnitus are not well grounded.  

Increased Ratings

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Post Traumatic Stress Disorder

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
Prior to November 7, 1996, VA regulations provided a 50 
percent evaluation when the ability to establish effective or 
favorable relationships with people was considerably impaired 
and flexibility, efficiency, and reliability levels were so 
reduced by reasons of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 50 percent rating where occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Factual Background:  In February 1992 a VA psychiatric 
evaluation was performed.  The veteran reported that after 
service he worked in a VA hospital.  He worked mostly in the 
cardiac intensive care unit.  Then he started getting sick.  
He had a lot of pain in his back.  The nurses got fed up with 
him.  He worked there about 14 months and then walked out.  
After that he went to college for awhile.  He was unable to 
adapt to school.  He could not get along with the 
instructors.  He could not interact with anyone.  After that 
he worked on a farm for a while.  Currently, he was self-
employed as a mechanic.  His business had not been very good.  
People did not seem to like him.  He still had a shop.  He 
worked alone.  He was barely making a living.  At the time of 
the examination he was in the hospital at the Menlo Park VA 
in the post-traumatic stress disorder treatment program.  
Examination revealed that the veteran was very tense.  He had 
been unable to sleep much the previous night.  Several times 
during the interview he showed evidence of tearing and held 
his hands over his eyes.  He felt depressed most of the time.  
He had thought about suicide the previous August.  He had 
taken his gun and gone for a walk.  He dreamed about Vietnam.  
His dreams made his wife and children afraid of him.  
Sometimes when he walked in the woods it reminded him of 
Vietnam.  He had stopped walking in the woods.  His memory 
was intact for recent and remote events.  Mental functioning 
was normal.  The diagnosis was post-traumatic stress 
disorder, moderately severe symptomatology.  

A VA hospitalization summary from November 1992 to May 1993 
noted that the veteran contemplated suicide two weeks prior 
to admission.  On admission his affect was appropriate.  He 
was slightly tearful.  There was no evidence of 
hallucinations, delusions or homicidal ideas.  Abstract 
thought, memory, and orientation were all intact.  Global 
Assessment of Functioning (GAF) score was 62 on discharge 
with a past GAF score of 58.  It was noted that the veteran 
would not be employable until he received further outpatient 
treatment and rehabilitation.  

In August 1993 the veteran submitted a statement in support 
of his claim.  He indicated that he was unable to obtain full 
time work.  It was easier to be self employed.  He was now at 
the point where he was even unable to do that.  He requested 
100 percent disability based on unemployability.  

March 1994 records from the VA Mental Hygiene Clinic reveal 
that the veteran continued to have intrusive memories of 
Vietnam.  He had flashbacks, difficulty sleeping and 
nightmares.  He exhibited a startle response, experienced 
guilt and anger and had difficulty relaxing.  He was 
irritable and his relationships were affected.  He stayed 
home most of the time.  He was unable to work and likely 
unemployable.  

In September 1994 VA Mental Hygiene Clinic records again 
noted that the veteran had problems with interpersonal 
relationships.  The veteran had frequent intrusive memories 
of Vietnam.  He was unable to sleep at night.  He had 
nightmares.  He had become more depressed since August.  He 
had been unable to work and was totally disabled.  

VA Mental Hygiene Records from November 1994 reveal that the 
veteran's wife had moved out.  The veteran was living with 
his son.  He was quite tense and unable to relax.  He 
continued to experience memories and intrusive thoughts about 
Vietnam.  He had difficulty sleeping.  He was frequently 
awakened due to nightmares, two or three times a night.  He 
had night sweats and a severe startle response.  He had 
severe problems handling anger and guilt.  His interpersonal 
relationships were impaired.  He avoided many activities.  He 
had a constricted affect.  It was noted that he also had 
multiple medical and neurological symptoms.  He had pain in 
his limbs with neurological deficits.  The examiner noted 
that the veteran remained totally disabled and unemployable 
on "several accounts."  The diagnosis was severe post-
traumatic stress disorder.  

February 1995 VA Mental Hygiene records noted that the 
veteran's pain was slightly better since his cervical fusion.  
He was unemployed and had approached Vocational 
Rehabilitation.  The medical provider noted that he doubted 
that the veteran was able to work.  He stated that the 
veteran was then totally disabled and unemployable.

In March 1998 a VA psychiatric evaluation was performed.  The 
veteran moved stiffly and with obvious pain in accommodation 
of chronic back and neck disease.  He related in a subdued, 
downcast, tense way.  He was logical, well oriented, coherent 
and showed intactness of recent and remote memory.  He was 
unable to subtract serial 7's apparently because of 
concentration problems.  He described chronic sleep 
disturbance.  He awakened frequently and suffered nightmares.  
His difficulty sleeping was exacerbated significantly by neck 
and back pain.  The veteran reported seriously considering 
suicide in 1989 and 1994.  The veteran reported having a fool 
proof suicide plan.  Moderate to severe post-traumatic stress 
disorder was diagnosed.  A GAF of 50 was assigned.  The 
examiner commented that the veteran's post-traumatic stress 
disorder symptoms had interfered with his functioning since 
1970 leading to presumable inability to work in 1990.  He 
found the veteran to be credible.  The veteran did not show 
obvious manipulation or exaggeration.  

In June 1999 a VA post-traumatic stress disorder examination 
was performed.  Examination revealed that the veteran was 
appropriately dressed and well groomed.  He had difficulty 
sitting due to pain.  He was logical and coherent.  He denied 
psychotic symptoms.  He denied homicidal symptoms.  He 
reported suicidal ideation.  The examiner's impression was 
that the veteran continued to suffer symptoms such as 
nightmares, insomnia, irritability, pronounced startle 
response and reclusiveness.  His symptoms were complicated by 
chronic neck and back pain.  He noted there were objective 
abnormalities that at least partially explained the arm and 
cervical pain, but the lower back and leg pain was 
subjectively greater than would be expected based on 
objective findings.  He agreed with a previous diagnosis of 
pain disorder.  From the information he obtained it appeared 
that the veteran's post-traumatic stress disorder symptoms 
were unchanged since his last examination.  

Analysis.  An increased rating is based on a comparison of 
the symptoms of the veteran's service-connected post-
traumatic stress disorder with the criteria in the 
appropriate diagnostic code.  The Board must consider the 
factors as enumerated in the various rating criteria for 
determining the current level of disability from the service-
connected post-traumatic stress disorder.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  

As the Board noted above, amended regulations were published 
for rating mental disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the previous and 
amended criteria.  

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996 contained 
liberalizing criteria.  In VAOPGCPREC 11-97, the General 
Counsel held that the question as to whether the amended 
criteria were more beneficial to the claimant must be 
resolved on an individual basis.

The veteran's post-traumatic stress disorder is currently 
rated as 50 percent disabling.  The veteran has asserted that 
his post-traumatic stress disorder symptoms are so severe 
that he is no longer able to work.  Under both the new and 
old criteria inability to obtain or retain employment or 
total occupational impairment, is rated as 100 percent 
disabling.  

It is not necessary that the veteran demonstrate each and 
every symptom listed in the diagnostic codes to meet the 
criteria for a rating.  In Johnson v. Brown, 7 Vet. App. 95, 
97 (1994), in response to a Court order, the Secretary stated 
that the criteria for Diagnostic Code 9411 for a 100 percent 
rating "are each independent bases for granting a 100 
percent rating."  The Court upheld that interpretation.  A 
reading of the new criteria clearly indicates that it also 
contemplates that 100 disability is due to "such" symptoms 
causing total impairment.  There is nothing that indicates 
the veteran must exhibit all or most of the listed symptoms.  

The veteran clearly meets that criteria for a 70 percent 
rating under the new criteria.  He has deficiencies in family 
relationships.  He has been married multiple times.  He has 
difficulty with mood.  He has chronic suicidal ideation.  The 
veteran's work history since his separation from the service 
demonstrates increasingly isolated work environments.  The 
veteran worked first as a nurse.  He was unable to sustain 
that position.  He then attempted to attend school.  He was 
unable to adapt to the school environment.  Then he tried to 
work as a self-employed mechanic.  He reports that he was 
unable to get along with his customers.  For the last two 
years of that enterprise his only participation was 
supervising his son.  He has been unemployed since August 
1990.  

During the last few years the veteran has been divorced and 
remarried.  He reported to the VA examiner in June 1999 that 
his life is primarily limited to interacting with his wife 
around their home.  His symptoms appeared unchanged.  He 
continued to have nightmares and sleep disturbance.  He had a 
startle response.  The veteran reported that even after 
extended inpatient treatment for post-traumatic stress 
disorder he continued to have symptoms.  He avoided treatment 
groups.  He believed that they only made his symptoms worsen.  

Clearly the veteran has not worked for 10 years.  The veteran 
was involved in an automobile accident in October 1990.  The 
veteran has pain as a result of back, neck and left shoulder 
disabilities.  The chronology of these event has raised a 
question as to whether or not the veteran's post-traumatic 
stress disorder alone has caused the veteran to be unable to 
work.  

VA examiners have assigned a GAF score of 50.  As the Court 
noted in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), a 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  In 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), the Court 
noted that a GAF of 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.)"  

The Board has carefully reviewed the records of the VA Mental 
Hygiene clinic.  On several occasions, VA personnel have 
noted that the veteran was unemployable.  Based on the 
assignment of the GAF of 50 which represents the veteran's 
functioning related to mental-health or illness the Board has 
concluded that the veteran is unable to work and has total 
occupational impairment due to his post-traumatic stress 
disorder.  

When, as in this case, a veteran is unable to work due to a 
service-connected psychiatric disorder, a 100 percent rating 
is warranted.  

Pain and Tenderness, Status Post Dental Extraction

A report of VA examination dated in March 1978 reflects that 
the veteran reported that in December 1974 his wisdom teeth 
were pulled.  He stated that the first three teeth were 
pulled without incident but that when his right lower molar, 
the wisdom tooth, was pulled the dentist failed to extract a 
piece of the nerve and he has had pain and tenderness in an 
area from the mid line of his lower lip to the right to the 
corner of his mouth and then extending to his lower jaw.  
Diagnoses included status post dental extractions.

By a rating decision dated in March 1978, the RO established 
service connection for pain and tenderness, status post 
dental extraction, rated as 0 percent disabling under 
Diagnostic Code 8305.  This rating under Diagnostic Code 8305 
has been continuously in effect since the March 1978 rating 
decision.

Cranial nerve neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances and constant pain (at 
time excruciating) is rated on the scale provided for the 
evaluation of injury of the nerve involved with a maximum 
rating equal to the evaluation for severe incomplete 
paralysis of that nerve.  The maximum rating which may be 
assigned for neuritis which is not characterized by these 
organic changes will be an evaluation equal to the evaluation 
for moderate incomplete paralysis.  The scale for the 
evaluation of injury of the fifth (trigeminal) cranial nerve 
is found in 38 C.F.R. Part 4, Diagnostic Code 8205.  38 
C.F.R. Part 4, § 4.123 and Diagnostic Code 8305 (1999).

The evaluation for fifth (trigeminal) cranial nerve paralysis 
is dependent upon the relative degree of sensory 
manifestation or motor loss.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis.  Severe 
incomplete paralysis is rated as 30 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8205 (1999).  

Factual Background.  A VA dental and oral examination was 
performed in June 1999.  The veteran reported that since four 
wisdom teeth were extracted in 1974 he was unable to feel his 
lip or teeth on the lower right-hand side.  His biggest 
problem was that food runs out of his mouth.  Examination 
revealed that his temporomandibular joint was normal.  He had 
normal opening and lateral excursions.  The muscles of facial 
expression appeared normal in smiling and frowning.  Pin 
prick to the left side of his face and left gingiva was 
normal.  Pinprick on the right side revealed some areas of 
hypersensitivity.  This was on both the lip and gingiva.  
Some areas of no sensitivity and then some areas of normal 
sensitivity were found.  This hypersensitivity and no 
sensitivity was inconsistent in a pattern through the 
examination.  The examiner did not believe the symptoms were 
related to the extraction 25 years ago because the veteran's 
described anesthesia of teeth and lip was inconsistent with 
what the examiner expected for the damages of an inferior 
alveolar nerve.

Analysis.  The criteria for evaluating disability of the 
trigeminal nerve is based on the relative degree of sensory 
manifestation or motor loss.  The VA examiner did not find 
any loss of motor function.  He specifically stated that the 
sensory deficits noted on examination were incompatible with 
damage to the inferior alveolar nerve.  The examiner did not 
relate any findings on examination to the dental extraction.  
Based on that evidence the Board finds that an compensable 
rating for pain and tenderness, status post dental 
extraction, is not warranted.  


Total Rating Based On Individual Unemployability Due to 
Service Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).

In this case, a total schedular rating has been in granted.  
Thus, the requirements for a total rating under 38 C.F.R. 
§ 4.16 have not been met.  In light of the grant of a total 
schedular rating, the claim for a total rating for 
compensation on the basis of individual unemployability has 
been rendered moot.

Additionally, it is noted that in June 1999 the VA General 
Counsel issued an opinion as to consideration of a claim for 
a total disability rating based on unemployability where a 
schedular total disability rating was in effect.  VA General 
Counsel held that a claim for a total disability rating based 
on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100-percent rating was already in effect for another service-
connected disability.  No additional monetary benefit would 
be available in the hypothetical case of a veteran having one 
service-connected disability rated 100 percent disabling 
under the rating schedule and another, separate disability 
rated totally disabling due to individual unemployability 
under 38 C.F.R. § 4.16(a).  Further, the availability of 
additional procedural protections applicable under 38 C.F.R. 
§ 3.343(c) in the case of a total disability rating based on 
individual unemployability would not provide a basis for 
consideration of a rating under section 4.16(a) where a 
veteran already has a service-connected disability rated 100-
percent disabling under the rating schedule.  VAOPGCPREC 6-
99.  

The grant of a 100 percent rating for post-traumatic stress 
disorder has resulted in there being no case or controversy 
as to the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disability.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  


Timely Appeals

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.   38 C.F.R. 
§ 20.200.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such response is required, may be 
granted for good cause.  A request for such an extension must 
be in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal or the response 
to the supplemental statement of the case.  38 C.F.R. 
§ 20.303.  

Factual Background.  The RO denied the veteran's claims for 
an increased rating for post-traumatic stress disorder and a 
total rating based on individual unemployability due to 
service-connected disability in November 1993.  The RO 
notified the veteran of that decision in a December 1993 
letter and the veteran submitted a timely notice of 
disagreement.  In March 1995 the RO issued a statement of the 
case.  In July 1995 the veteran submitted his Appeal to the 
Board of Veterans' Appeals.  He stated that he was appealing 
the VA decision of August 1994.  

In April 1998 the RO sent the veteran a letter informing him 
that his appeal as to the November 1993 RO decision was 
untimely.  The veteran submitted a notice of disagreement in 
May 1998.  A statement of the case was issued by the RO to 
the veteran in August 1999.  The veteran filed his 
substantive appeal in September 1999.  

Analysis.  As an initial matter the Board has noted that the 
issue of timeliness of the veteran's appeals was addressed by 
the RO.  He was issued appropriate statements of the case and 
given an opportunity to be heard on the issue of timeliness.  
See VAOPGCPREC 9-99.  

Even if the Board construes the July 1995 substantive appeal 
as an appeal of the November 1993 RO decision, the Board must 
agree with the RO that it was not filed within the time 
period allowed for perfecting an appeal as to the November 
1993 decision.  The July 1995 substantive appeal was not 
received within one year of the date of the notification of 
the November 1993 decision or within 60 days of the date of 
the statement of the case.

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  These requirements are 
stated specifically in 38 U.S.C.A. § 7105.  Under the 
provisions of 38 U.S.C.A. § 7108, if there is failure to meet 
these requirements an application for review on appeal shall 
not be entertained.  

In the absence of a properly perfected appeal as to the 
November 1993 decision, the Board is without jurisdiction to 
review the matters determined by that decision.  Roy v. 
Brown, 5 Vet. App. 554, 555-556 (1993).  In addition, the 
Board has no jurisdiction over an untimely appeal where a 
request for extension of time has not been filed prior to the 
expiration of the time period.  Rowell v. Principi, 4 Vet. 
App. 9 (1993).  


ORDER

The claims for service connection for residuals of injuries 
to the back, neck and left shoulder are well-grounded.  

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

An increased rating to 100 percent for post-traumatic stress 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  

A compensable rating for pain and tenderness, status post 
dental extraction, is denied.  

The appellant's appeal, based on the November 1993 denial of 
an increased rating for post-traumatic stress disorder, is 
dismissed as untimely.  

The appellant's appeal, based on the November 1993 denial of 
a total rating based on individual unemployability due to 
service connected disability, is dismissed as untimely.  


REMAND

The Board has found the veteran's claims for service 
connection for neck, back and left shoulder disabilities to 
be well grounded.  In reviewing the record the Board has 
noted that an August 1974 X-ray report revealed that the 
veteran was in an automobile accident in 1968.  Records from 
the Lucas Chiropractor Clinic dated in January 1991 reflect 
that the veteran reported that he sustained whiplash neck and 
back injuries in an automobile accident on October 27, 1990.  
He reported that he received treatment at the "WW Gen" 
Hospital and that he had seen Dr. Rick Johnston.  There are 
no records of treatment from October 1990 currently in the 
claims folder.  

The veteran served on active duty for two separate periods.  
The claims folder includes his service medical records from 
his second period of service from March 1974 to February 
1977.  There are no service medical records for his period of 
service from December 1968 to July 1970.  The veteran has 
asserted that he first injured his neck, back and left 
shoulder when he jumped from a helicopter during his first 
period of service.  Records from that period may be of 
probative value in determining if the veteran's current back, 
neck and left shoulder disabilities are related to service, 
or to a pre-service automobile accident in 1968, or to a post 
service automobile accident in October 1990.

In Hayre v. West, 188 Fd. 3rd 1327 (Fed. Cir 1999) the United 
Court of Appeals for the Federal Circuit held that a single 
request for pertinent service medical records specifically 
requested by the claimant and not obtained by the RO does not 
fulfill the duty to assist.  

The record has raised questions as to the relationship of the 
current back, neck and left shoulder disabilities to the 
veteran's periods of active service.  In order to answer 
those questions the above records should be requested.  The 
veteran should then be examined and the examiner should be 
asked to render an opinion as to the origins of the veteran's 
current back, neck and left shoulder disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should make another attempt to 
secure the veteran's service medical 
records from his first period of active 
service through official channels.  

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for residuals of 
injuries to the back, neck and left 
shoulder.  The veteran is specifically 
requested to identify the health care 
providers who treated him after an 
automobile accident in October 1990.  The 
veteran is also asked to specifically 
identify any health care provider who 
treated him for injuries received in a 
1968 automobile accident.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
etiology of the veteran's current back, 
neck and left shoulder disabilities.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should elicit a detailed 
history from the veteran as to the 
injuries he sustained in automobile 
accidents in 1968 and 1990, as well as 
the in-service injuries he sustained in 
1969 and 1974.  After reviewing the 
claims folder and examining the veteran, 
the specialist should render an opinion 
as to whether it is at least as likely as 
not that any current neck, back or left 
shoulder disability is related to the 
veteran's military service or any 
incident therein.

4.  After the ordered development has 
been completed to the extent possible, 
the RO should readjudicate the claims for 
service connection for a back, neck and 
left shoulder disabilities.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


